IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


CHARLES W. WALSH, III AND LAURA           : No. 291 EAL 2018
BLAU AND PHILADELPHIA                     :
COMMUNITY DEVELOPMENT                     :
COALITION                                 : Petition for Allowance of Appeal from
                                          : the Order of the Commonwealth Court
                                          :
             v.                           :
                                          :
                                          :
TERESA F. ISABELLA AND 325 S 18TH         :
STREET, LLC                               :
                                          :
                                          :
PETITION OF: 325 S. 18TH STREET,          :
LLC                                       :


                                    ORDER



PER CURIAM

     AND NOW, this 19th day of December, 2018, the Petition for Allowance of Appeal

is DENIED.